United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1927
                         ___________________________

                              United States of America,

                               lllllllllllllllllllll Appellee

                                            v.

                                    Diamond Blair,

                              lllllllllllllllllllll Appellant
                                     ____________

                    Appeal from the United States District Court
                       for the Western District of Missouri
                                  ____________

                            Submitted: January 18, 2013
                               Filed: March 8, 2013
                                   [Unpublished]
                                  ____________

Before BYE and MELLOY, Circuit Judges, and KOPF,1 District Judge.
                            ____________

KOPF, District Judge.

       A jury convicted Diamond Blair of being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). On appeal, Blair argues the district



       1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, sitting by designation.
court2 erred when it allowed the government to introduce evidence of Blair’s felony
convictions at trial. Blair also argues he was denied his right to a fair trial based on
acts of misconduct by the prosecutor. We affirm Blair’s conviction.

                                            I.

      Blair refused to stipulate at trial that he had prior felony convictions. Blair, who
represented himself at trial with the assistance of stand-by counsel, objected when the
government sought to introduce the certified records of Blair’s six prior felony
convictions for robbery (two counts), unlawful use of a weapon, armed criminal
action, kidnapping, and forcible sodomy. Blair also objected when a detective with
the Kansas City, Missouri, Police Department testified about the names, dates, and
lengths of sentence for the convictions.

       In presenting his objections to the court, Blair argued that the evidence was
“prejudicial under Rule 404,” cumulative, and also prejudicial because the convictions
bore no “similarity [to] the case whatsoever.” Confusingly, after the government
rested its case, Blair moved to strike some but not all of the convictions, and he did so
without explanation. The district court overruled Blair’s objections and his motion to
strike, stating that the evidence was not cumulative, and the convictions did not have
to be similar to the charge he was facing in order to be introduced as evidence. In
addition, the district court acknowledged that the evidence was prejudicial because it
showed that Blair had prior convictions, but stated the government was entitled to
present evidence of the convictions.

                                           II.

      Blair argues the district court erred when it allowed the government to introduce
evidence of all of Blair’s prior felony convictions, and also erred when it failed to


       2
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
                                    -2-
explicitly balance on the record the prejudicial nature of Blair’s prior convictions
against their probative value. We review a district court’s evidentiary rulings for an
abuse of discretion. United States v. Claxton, 276 F.3d 420, 422 (8th Cir. 2002).

       Blair was charged with being a felon in possession of a firearm, in violation of
18 U.S.C. § 922(g)(1). This statute makes it unlawful for any person to possess a
firearm “in or affecting commerce” when that person “has been convicted in any court
of[] a crime punishable by imprisonment for a term exceeding one year.” 18 U.S.C.
§ 922(g)(1). Title 18 U.S.C. § 921(a)(20) excludes from the definition of a “crime
punishable by imprisonment for a term exceeding one year,” certain crimes, including
but not limited to, “any State offense classified by the laws of the State as a
misdemeanor and punishable by a term of imprisonment of two years or less.”

       Accordingly, in the absence of a stipulation by Blair, the government needed to
prove beyond a reasonable doubt that at least one of Blair’s prior crimes qualified as
“a prior felony” under 18 U.S.C. §§ 922(g)(1) and 921(a)(20). In addition, this court
has held that “it is not error to allow the government to prove multiple convictions
when proof of but a single conviction is required.” Rush v. United States, 795 F.2d
638, 639 (8th Cir. 1986). We find the district court did not abuse its discretion when
it allowed the government to introduce evidence of Blair’s six felony convictions.

      As for Blair’s specific argument that the district court failed to explicitly
balance the evidence under Rule 403 of the Federal Rules of Evidence, Blair did not
invoke Rule 403 in any of his objections at trial, or otherwise specifically argue that
the evidence was more prejudicial than probative. In fact, Blair seemed to be under
the misapprehension that the judge was required to apply Rule 404(b) (allowing the
admission of other crimes to prove such things as motive) when, in fact, the judge was
dealing with direct evidence offered to prove an essential element of the government’s
case. That is, the government had to prove beyond a reasonable doubt that at least one
of Blair’s prior crimes qualified as “a prior felony” under 18 U.S.C. §§ 922(g)(1) and
921(a)(20). The only way for the government to do this was to prove the convictions
                                         -3-
since Blair obstinately refused to sign a stipulation. While we assume as a theoretical
matter that proof of a large number of particularly egregious felonies may be so
prejudicial as to require the exclusion of some of them, we do not believe the six prior
felonies proved by the government in this case pose such a problem. Therefore,
because the judge was confronted with a pro se defendant whose evidentiary
objections were confused and off the mark, and because the convictions were the only
admissible evidence of an essential element of the government’s case, we find no
reversible error in the court failing to make an explicit, on-the-record determination
that the probative value of Blair’s convictions outweighed the danger of unfair
prejudice under Rule 403.

                                          III.

       Finally, Blair argues the prosecutor committed misconduct when it (1) elicited
testimony about a homicide allegedly in violation of the district court’s pretrial in
limine ruling; (2) questioned Blair about his prior convictions during its cross-
examination of Blair; (3) disparaged Blair’s character during its cross-examination of
Blair and during closing arguments; and (4) improperly vouched to the credibility of
the government’s witnesses during closing arguments. After carefully reviewing the
record and considering these remaining assignments of error, we find them to be
without merit.

      Accordingly, we affirm Blair’s conviction.

                        ______________________________




                                          -4-